

116 HRES 987 IH: Raising awareness regarding period poverty.
U.S. House of Representatives
2020-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 987IN THE HOUSE OF REPRESENTATIVESMay 28, 2020Ms. Meng submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRaising awareness regarding period poverty.Whereas National Period Poverty Awareness Week is recognized on May 25 through May 31, 2020;Whereas, since 2013, Menstrual Hygiene Day is annually commemorated on May 28 to raise awareness and catalyze action around the challenges menstruation poses to individuals around the world;Whereas more than half of the United States population will likely menstruate every month for decades of their lives;Whereas menstrual products are a necessity each month for millions of people across the country;Whereas studies have shown that 1 in 4 women and girls reports that she struggles to afford menstrual products;Whereas this lack of menstrual products, often called period poverty, can adversely affect a person’s health and well-being;Whereas studies have shown that 1 in 5 women and girls reports missing work or school due to a lack of access to menstrual products;Whereas period poverty exacerbates the vicious cycle of poverty by further marginalizing those who menstruate, causing them to withdraw from daily life, forego pay, or miss educational opportunities;Whereas period poverty can increase the risk of infections, because of the use of substitutes, such as paper towels or toilet paper, or because of an inability to change products as frequently as recommended;Whereas period poverty existed long before the COVID–19 pandemic;Whereas the COVID–19 pandemic has forced millions of people out of work, and thereby exacerbated the socioeconomic and health challenges of individuals facing period poverty;Whereas menstrual products are essential to the health and economic well-being of individuals in both overcoming and recovering from the COVID–19 pandemic; andWhereas frontline health care workers in the fight against the COVID–19 pandemic have reported the challenges of working extended shifts in full-body protective gear while managing their periods, and that their overall menstruation needs have been overlooked: Now, therefore, be itThat the House of Representatives—(1)recognizes the contributions of individuals and entities that operate or support period supply banks and distribution programs in their local communities, prior to and in response to the COVID–19 pandemic;(2)recognizes the generosity of the people of the United States for supporting those struggling with period poverty by donating menstrual products;(3)recognizes the contributions of menstrual equity advocates for advancing the menstrual equity movement and policy;(4)encourages the people of the United States to observe National Period Poverty Awareness Week and Menstrual Hygiene Day;(5)calls on relevant Federal agencies, including the Department of Health and Human Services and the Federal Emergency Management Agency, to work with State and local officials to collect data on the menstruation needs of frontline health care workers; and(6)urges local, State, and Federal agencies to ensure free access to menstrual products to individuals in need during the COVID–19 response, including for essential frontline workers, students, low-income families, individuals experiencing homelessness, and incarcerated and detained individuals.